EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 17, before the comma, the phrase -- such that the communication path extends from the third chamber to the second chamber – has been inserted.

The following is an examiner’s statement of reasons for allowance: the limitations of a displacement control valve comprising a first chamber formed between discharge paths that allow a discharge chamber to communicate with a control chamber to control displacement (i.e. volume), a second chamber formed between inlet pats that allow an inlet chamber for sucking the fluid to communicate with the control chamber, and a third chamber opposed to the second chamber across the first, a solenoid configured to apply electromagnetic force in a closing direction of a first discharge path valve, a spool valve on the outer circumference of a valve body, and a communication path which extends within the valve body from the third chamber to the second are not shown in the prior art in combination with the remaining limitations of claim 1.  The examiner notes US Patent 6,358,017 which teaches an inlet path valve body (76) with a communication path (79) therein which does not extend between second and third chambers as claimed, as well as US PGPub 2005/0211939 which teaches a spool inlet path valve (138a/139) and a second valve (133) but which does not teach an internal communication path. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 May 2022